 Case 18-01297           Doc 426     Filed 04/04/19 Entered 04/04/19 10:49:34      Desc Main
                                      Document     Page 1 of 5


                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF IOWA

In re:                                                    Chapter 11

VEROBLUE FARMS USA, INC., ET AL.,                         Case No. 18-01297

                                   Debtors.

                      NOTICE OF APPEAL AND STATEMENT OF ELECTION

Part 1: Identify the appellant(s)

         1. Name(s) of appellant(s): Ad Hoc Committee of Equity Security Holders

         2. Position of appellant(s) in the adversary proceeding or bankruptcy case that is the
            subject of this appeal:

         For appeals in an adversary                 For appeals in a bankruptcy case and
         Proceeding. N/A                             not in an adversary proceeding.


         Plaintiff                                   Debtor
         Defendant                                   Creditor
         Other (describe)                            Trustee
                                                     x Other (describe):
                                                     Party in interest.
                                                     Ad Hoc Committee of Equity Security
                                                     Holders of VeroBlue Farms and its
                                                     subsidiaries and affiliates.


Part 2: Identify the subject of this appeal

         1. Describe the judgement, order, or decree appealed from:

         Amended Order Granting Debtor's Motion Pursuant to F.R.B.P. 2019 To Bar Ad Hoc

Committee of Equity Security Holders From Participating in the Case, attached hereto as Exhibit

1.

         2. State the date on which the judgment, order or decree was entered:

March 22, 2019 (Dkt. No. 398)


4757025/1/18753.000
 Case 18-01297        Doc 426      Filed 04/04/19 Entered 04/04/19 10:49:34           Desc Main
                                    Document     Page 2 of 5




Part 3: Identify the other parties to the appeal

         List the names of all parties to the judgment, order, or decree appealed from and the names

addresses, and telephone numbers of their attorneys.

 1.   VEROBLUE FARMS USA, Joseph A. Peiffer
                          AG & BUSINESS LEGAL STRATEGIES
 INC.                     P.O. Box 11425
                          Cedar Rapids, IA 52410-1425
                          1350 Boyson Road, Suite A-1
                          Hiawatha, IA 52233-2211
                          Telephone: (319) 363-1641

                                         Dan Childers
                                         ELDERKIN & PIRNIE, PLC
                                         PO Box 1968
                                         316 Second St. SE, Suite 124
                                         Cedar Rapids, IA 52406-1968
                                         Telephone: (319) 362-2137

 2. ALDER AQUA, LTD.                     Eric W. Lam
                                         SIMMONS PERRINE MOYER BERGMAN PLC
                                         115 Third Street SE, Suite 1200
                                         Cedar Rapids, IA 5240I
                                         Tel: (319) 366-7641

                                         Abram V. Carls
                                         SIMMONS PERRINE MOYER BERGMAN PLC
                                         115 Third Street SE, Suite 1200
                                         Cedar Rapids, IA 52401
                                         Tel: (319) 366-7641

                                         Michael Pankow
                                         BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                         410 Seventeenth Street, Suite 2200
                                         Denver, Colorado 80202
                                         Tel: (303) 223-1106

 3. AD HOC COMMITTEE OF                  Aaron L. Hammer
 EQUITY SECURITY HOLDERS                 HORWOOD MARCUS & BERK CHARTERED
 OF VEROBLUE FARMS AND                   500 W. Madison Street, Suite 3700
                                         Chicago, IL 60661

                                                  2
4757025/1/18753.000
 Case 18-01297        Doc 426     Filed 04/04/19 Entered 04/04/19 10:49:34            Desc Main
                                   Document     Page 3 of 5


 ITS SUBSIDIARIES AND                   Tel: (312) 606-3200
 AFFILIATES

                                        John W. Guzzardo
                                        HORWOOD MARCUS & BERK CHARTERED
                                        500 W. Madison Street, Suite 3700
                                        Chicago, IL 60661
                                        Tel: (312) 606-3200

                                        Stavros S. Giannoulias
                                        HORWOOD MARCUS & BERK CHARTERED
                                        500 W. Madison Street, Suite 3700
                                        Chicago, IL 60661
                                        Tel: (312) 606-3200

                                        John R. Walker
                                        BEECHER, FIELD, WALKER, MORRIS,
                                        HOFFMAN & JOHNSON, P.C.
                                        Court Square Building
                                        620 Lafayette St., Suite 300
                                        P.O. Box 178
                                        Waterloo, IA 50704
                                        Tel: (319) 234-1766



Part 4: Optional election to have appeal heard by District Court
(applicable only to certain districts)

        If a Bankruptcy Appellate Panel is available in this judicial district, the Bankruptcy
Appellate Panel will hear this appeal unless, pursuant to 28 U.S.C. § 258(c)(1), a party elects to
have the appeal heard by the United States District Court. If an appellant filing this notice wishes
to have the appeal heard by the United States District Court, check below. Do not check the box
if the appellant wishes the Bankruptcy Appellate Panel to hear the appeal.

Appellant elects to have this matter heard by the Bankruptcy Appellate Panel.




                                                 3
4757025/1/18753.000
 Case 18-01297        Doc 426   Filed 04/04/19 Entered 04/04/19 10:49:34     Desc Main
                                 Document     Page 4 of 5




Part 5: Sign below

Dated: April 4, 2019                     Respectfully submitted,

                                         The Ad Hoc Committee of Equity Security
                                         Holders of VeroBlue Farms and its subsidiaries
                                         and affiliates

                                         By:       /s/ Aaron L. Hammer
                                                   One of Its Attorneys

                                         John R. Walker
                                         Beecher, Field, Walker, Morris, Hoffman
                                         & Johnson, P.C.
                                         Court Square Building
                                         620 Lafayette St., Suite 300
                                         P.O. Box 178
                                         Waterloo, IA 50704
                                         Phone: (319) 234-1766
                                         jwalker@beecherlaw.com

                                         - and -

                                         Aaron L. Hammer
                                         John W. Guzzardo
                                         Stavros S. Giannoulias
                                         Horwood Marcus & Berk Chartered
                                         500 W. Madison, Suite 3700
                                         Chicago, IL 60661
                                         Phone: (312) 606-3200
                                         ahammer@hmblaw.com
                                         jguzzardo@hmblaw.com
                                         sgiannoulias@hmblaw.com




                                            4
4757025/1/18753.000
 Case 18-01297        Doc 426     Filed 04/04/19 Entered 04/04/19 10:49:34          Desc Main
                                   Document     Page 5 of 5


                                 CERTIFICATE OF SERVICE

         The undersigned counsel of record hereby certifies that he caused a copy of the foregoing

NOTICE OF APPEAL AND STATEMENT OF ELECTION to be filed with the U.S.

Bankruptcy Court for the Northern District of Iowa the 4th day of April, 2019. Notice and a copy

of this filing will be served upon all counsel of record by operation of the Court’s CM/ECF

electronic filing system.

                                             By: /s/ Aaron L. Hammer




                                                 5
4757025/1/18753.000
